In a proceeding under section 123 of the Alcoholic Beverage Control Law (a) to annul the State Liquor Authority’s approval of an application by Lisa’s Cocktail Lounge, Inc. for a tavern liquor license and (b) to direct remission of the matter to the Authority for a new hearing at which petitioner will be authorized to present testimony, the Authority and the Westchester County Alcoholic Beverage Control Board appeal from a judgment of the Supreme Court, Westchester County, dated April 25, 1972, which granted the petition to the extent of (1) remitting the matter to the Authority for a new hearing and (2) directing that petitioner shall be permitted full intervention and participation, including certain specified rights, at the new hearing. Judgment affirmed, with costs to petitioner-respondent against appellant State Liquor Authority. In our opinion, petitioner should have been permitted to intervene and participate at the hearing held by the State Liquor Authority (Matter of Village of Pleasantville v. Lisa’s Cocktail Lounge, 37 A D 2d 848, mot. for Iv. to app. den., 30 N Y 2d 483). Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan JJ., concur.